DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of metal particles and iron oxide nanoparticles in the reply filed on 4-13-2022 is acknowledged.
	Claims included in the prosecution are 1-2 and 5-20. Claims 3 and 4 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 5, 8-10, 12 and 14   are rejected under 35 U.S.C. 102*a)(1) as being anticipated by Bao (US 2018/0128821).
Bao teaches PEG coated and targeted iron oxide nanoparticles. An antibody is attached to PEG (Abstract, 0009, 0036, 0046-0051, 0054-0068, 0105-010). The reference meets the requirement of instant claims. 
2.	Claim(s) 1-2, 5, 8, 9, 12 and 14 are rejected under 35 U.S.C. 102*a)(1) as being anticipated by Trembly (US 2013/0123613).
Trembly discloses PEG coated and targeted iron oxide nanoparticles. An antibody is attached to PEG (Abstract,0022 and claims), The reference meets the requirement of instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2 and 5-19 are  rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0128821) OR  Trembly (US 2013/0123613) in combination with Lipidot (US 2009/0191162) and WO 2017/173103.
	The teachings of Bao and Trembly have been discussed above. What is lacking in the antibodies taught by Bao and Trembly is the teaching that the antibodies taught is that it is dopamine-receptor type 5. 
Lipidot teaches that antibodies for dopamine receptor type 3 and 5 are commercially available for studies  blocking the dopamine receptor.
WO teaches dopamine receptor agonist is involved in cilium elongation modulator (Abstract, page 15, lines 24-33). WO also teaches various diseases which are attributed to cilia formation and/or functional diseases, which affect organs such as kidneys, liver and bone (Page 21, lines  10-28).
It would have been obvious to one of ordinary skill in the art to use a dopamine receptor modulators to modulate the cilia related diseases using the targeted and coated iron oxide nanoparticles of Bao or Trembly, with a reasonable expectation of success since WO teaches the involvement of dopamine and teaches the use of dopamine cilia length modulators for diseases involving cilia and since Lipidot teaches the commercial availability of antibodies to dopamine receptor type 5 receptor.
4.	Claims 1-2, 5-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0128821) OR  Trembly (US 2013/0123613).in combination with  Yamauchi (US 2014/0023584).
	The teachings of Bao and Trembley have been discussed above.
	What is lacking in Bao and Trembly targeted PEG coated iron oxide nanoparticles is a fatty acid layer over the iron oxide nanoparticles.
	Yamauchi while disclosing iron oxide nanoparticles for photoacoustic imaging teaches these functionalized nanoparticles coated with fatty acid prevents the active agent (magnetic nanoparticles) from leaking out. The functional groups can be carboxyl, amino, maleimide and hydroxyl groups. The compositions contain a hydrophilic polymer such as dextran or PEG and targeting molecule which can be an antibody. The fatty acid is oleic acid   (Abstract, 0091-0103, 0143, 0164, 0174, 0176 and claims).
	It would have been obvious to one of ordinary skill in the art to coat the iron oxide nanoparticles of Bao or Trembley with a fatty acid since such a coating would prevent the active agent from leaking out as taught by Yamauchi. 
5.	Claims 1-2, 5-7, 9-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0128821) OR  Trembly (US 2013/0123613) and Jacobus (US 6.420,347).
	The teachings of Bao and Trembley have been discussed above.
	What is lacking in Bao and Trembly is to use the targeted PEG coated iron oxide nanoparticles for ciliopathy of diseases.
	Jacobus teaches the use of iron oxide nanoparticles containing a therapeutic agent for the treatment of ciliary dyskinesia (Abstract, col. 1, lines 45-61, col. 5, line 20-56, Example 2). 
	It would have been obvious to one of ordinary skill in the art to use the targeted PEG coated iron oxide nanoparticles taught by Bao or Trembly to treat diseases such as ciliary dyskinesia with a reasonable expectation of success since Jacobus teaches that iron oxide nanoparticles can be used for the treatment of ciliary dyskinesia.
6.	Claims 15-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0128821) OR  Trembly (US 2013/0123613) and Barr (US 2011/0081296)
	The teachings of Bao and Trembley have been discussed above.
	What is lacking in Bao and Trembly is to use the targeted PEG coated iron oxide nanoparticles for ciliopathy.
	Barr while disclosing systems and methods for identification of ciliopathy therapeutics teaches that that cilia also known as primary cilia are present on most cells in the mammalian body (kidney, liver and other organs)  dysfunctional cilia in the cardiovascular system increases the risk for atherosclerosis and hypertension, (Abstract, 0009, 0010, 0019, 0032-0037, 0046-0050).
	It would have been obvious to one of ordinary skill in the art to select targeted PEG coated iron oxide nanoparticles appropriate therapeutic agent to reduce the hypertension or a therapeutic agent  in the  targeted PEG coated iron oxide nanoparticles taught by Bao or Trembly since Barr teaches that genetic diseases of kidney and liver can be treated by ciliopathy dysfunctional cilia even causes hypertension.
7.	Claims 13 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Bao (US 2018/0128821) OR  Trembly (US 2013/0123613) and Barr (US 2011/0081296) or Jacobus (6,420, 347) as set forth above, further in view of Rorrer (US 2007/0128707)
	The teachings of Bao, Trembley, Jacobus and Barr have been discussed above.
	What is lacking in these references, is the teaching that the active agent is dopamine receptor agonist.
	Rorrer while disclosing metal oxide biological compositions teaches dopamine receptor agonist as an active agent (Abstract, 0010, 0021, 0156).
	The use of dopamine receptor  agonist as the active agent in the targeted PEG coated iron oxide nanoparticles taught by Bao or Trembly including an appropriate therapeutic agent such as dopamine receptor antagonist with a reasonable expectation of success since Rorrer teaches that glutamine receptor agonists can be included in metal oxide containing compositions. 
8.	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over 1) Bao (US 2018/0128821) OR  Trembly (US 2013/0123613) in combination with Lipidot (US 2009/0191162) and WO 2017/173103; Bao (US 2018/0128821) ,  Trembly (US 2013/0123613) each in combination with  Barr (US 2011/0081296) or Jacobus (6,420, 347) as set forth above, further in view of Alphandery (US 2018/0110887).
The teachings of Bao, Trembley, Lipidot, WO, Jacobus and Barr have been discussed above.
	What is lacking in these references, is the teaching of application of magnetic field after the administration of the iron oxide particles for the treatment of diseases (Abstract, .
	Alphandery discloses coated magnetic iron oxide nanoparticles application of magnetic field after the administration of the iron oxide particles for the treatment of diseases (Abstract, 0029, 0048, Example 7 and claims).
	The application of magnetic field to the targeted iron oxide nanoparticles taught by Bao or Trembly would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since such a technique is known in the art and practiced as taught by Alphandery.
The reference US 2018/0185511 which teaches PEG coated and antibody attached iron oxide is cited as interest. US 2015/0157584 is also cited as interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612